In a matrimonial action in which the parties were divorced by judgment dated November 3, 1978, the plaintiff former wife appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Westchester County (Lefkowitz, J.), entered January 6, 2000, as, upon an order of the same court entered September 1, 1999, and upon awarding her maintenance arrears in the total sum of $77,920, directed that the maintenance arrears be paid at the rate of $250 per week. The notice of appeal from the order entered September 1, 1999, is deemed to be a premature notice of appeal from the judgment entered January 6, 2000 (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed insofar as appealed from, with costs.
It is undisputed that the defendant owed the plaintiff $77,920 in arrears as the result of a judicial modification of an award of spousal maintenance (see, Jarkow v Jarkow, 250 AD2d 736). The plaintiff subsequently sought modification of the conditions of the payment of arrears, requesting that the payment be “payable at a reasonable rate”, and specifically proposing that the rate be established at $300 per week.
Domestic Relations Law § 236 (B) (6) (a) provides that any “retroactive amount of maintenance due shall be paid in one sum or periodic sums, as the court shall direct”. Under the circumstances of this case, the Supreme Court providently exercised its discretion in allowing the defendant to pay arrears of spousal maintenance at the rate of $250 per week. The rate is fair and reasonable when weighing the evidence of the assets and needs of both parties (see, Domestic Relations Law § 236 [B] [6] [a]; see, Ferraro v Ferraro, 257 AD2d 598; Verdrager v Verdrager, 230 AD2d 786). Altman, J. P., Friedmann, Krausman and Smith, JJ., concur.